Title: Feb. 21. Saturday, 22. Sunday, and 23d. Monday.
From: Adams, John
To: 


       Exhibited such Scaenes as were new to me. We lost Sight of our Enemy it is true but We found our selves in the Gulph Stream, in the Midst of an epouvantable Orage, the Wind N.E. then N., and then North West.
       It would be fruitless to attempt a Description of what I saw, heard and felt, during these 3 days and nights. To describe the Ocean, the Waves, the Winds, the Ship, her Motions, Rollings, Wringings and Agonies—the Sailors, their Countenances, Language and Behaviour, is impossible. No Man could keep upon his Legs, and nothing could be kept in its Place—an universal Wreck of every Thing in all Parts of the Ship, Chests, Casks, Bottles &c. No Place or Person was dry.
       On one of these Nights, a Thunder bolt struck 3 Men upon deck and wounded one of them a little, by a Scorch upon his Shoulder. It also struck our Main Topmast.
      